Title: John Adams to Abigail Adams, 15 March 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia March 15. 1794.
          
          I know not how to throw off, the Lassitude that hangs upon me.—weary of a daily round, which to me is more confined and more insipid than to any other. I would gladly go home: but at a time So critical as this, it would not be justifiable, to quit my Post if there were no particular Reasons against it. But as the Senate is nearly

divided in all great questions, and the President pro tem, has lately taken it in his head to Shift his Box, my retirement would give an entire new Complexion to the Government. This Circumstance however must not be repeated from me: but it is true.
          Great Pains have been and Still are taken to inflame the Populace of Philadelphia and New York, and they have no Method to correct this heat by a Town Meeting and by the temperate Reasonings of the Soundest Part of the Community, as they have at Boston: the Consequence of which is that Clubb meets to countract Clubb, Merchants to undo what Merchants or pretended Merchants have done, and the public Opinion is a Chaos, a Proteus any Thing every Thing and nothing. Yet all Sides trumpet and dogmatize about the public opinion.
          If the New England People Suffer themselves to be artfully drawn into a War, they will be Dupes indeed, for all the Men and most of the Money must be forced from them, and while others, will throw off the Burthen of British Debts, and obtain all the Advantages of Fur and Petry Trades and Western Lands, We have not the smallest Thing to hope, unless it be by Privateering, and such is now the tremendous Naval Superiority against Us that We shall loose more than gain by that.
          A General Dearbourne from the Eastward and a Mr Lyman from North hampton discover a Disposition to go wrong. Whether the first wants Employment in an Army I know not. the last is a Pupil and Correspondent of Sullivan, certainly: probably of Jarvis and Austin. He has a false a Subtle and a malicious Countenance: This I know, from my Sight. That he is so in realty I have heard. But a Pettifogger a Tool to Sullivan is enough to decide a Character: and by Such Characters is this Country to be cursed with War, and an Additional Debt of hundreds of Millions, while they are every hour declaiming against Debts and Taxes.
          Raynal prayed that rather than Men should always be Knaves and Fools, the Species might be annihilated. at present it seems in a fair Way to be so. I love them too well with all their faults to be glad to see their present rapid Progress towards destruction. All that I have and all that I am would I chearfully give to prevent it. but I see no means. Havock must have its perfect Work and then Eyes will begin to open.
          It is some relief against Melancholly to laugh: and Libells themselves evil as they are have their Uses. The inclosed from New York may divert you and the more so because you are a stranger as well

as I to most of the Characters. The Patriots in New York should seem to be at least as pure Characters as those at Boston, if the Poem is not mere fiction.
          I have some hopes that your next Letter will inform me my Mother / is better. I am yours forever
          
            John Adams
          
        